DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
Regarding the double patenting rejection as in the previous action, it is now withdraw base on applicant submitted a Terminal Disclaimer file on 11-16-2021 and Approved.

Allowable Subject Matter
Claims 1-15 are allowed.

Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1, McHenry (US Pub. No. 2002/0002052) teaches McHenry describes a method that uses large margins to ensure minimal interference because of the large uncertainties in propagation estimates (paragraph 0011). McHenry also describes that the transmit power level is reduced by a certain value (10 dB-20 dB) to account for modeling, uncertainties (paragraphs 0072 and 0073). And
	Hagerman (U.S. Pub. No. 2009/0258654) describes multi-user resource scheduling and distribution based on balancing the power resources used for different narrow beams in order to smooth interference levels over the whole cell area and to reduce interference fluctuations (paragraphs 0017 and 0039).
The above prior art of record, however, fail to disclose or render obvious: a path loss on a communication path of at least one secondary usage node that transmits a radio signal of the second communication service;  and if two or more second communication services exist in an area, distributing the transmission power among the two or more second communication services depending on a distance between a secondary usage node of the second communication service and a first node of the first communication service, as specified in the claim 1. 

Regarding independent claims 6, McHenry (US Pub. No. 2002/0002052Regarding independent claim 1, McHenry (US Pub. No. 2002/0002052) teaches McHenry describes a method that uses large margins to ensure minimal interference because of the large uncertainties in propagation estimates (paragraph 0011). McHenry also describes that the transmit power level is reduced by a certain value (10 dB-20 dB) to account for modeling, uncertainties (paragraphs 0072 and 0073). And
Hagerman (U.S. Pub. No. 2009/0258654) describes multi-user resource scheduling and distribution based on balancing the power resources used for different narrow beams in order to smooth interference levels over the whole cell area and to reduce interference fluctuations (paragraphs 0017 and 0039).
The above prior art of record, however, fail to disclose or render obvious: determining the acceptable transmission power based on an interference level or a noise level in the first communication service, and a path loss on a communication path of at least one secondary usage node that transmits a radio signal of the second communication service;  and if two or more second communication services exist in an area, distributing the transmission power among the two or more second communication services by including, in an estimated number of secondary usage nodes serving as a source of interference, a margin for reducing a possibility of causing interference on a first node of the first communication service, as specified in the claim 6.
Regarding independent claim 11, McHenry (US Pub. No. 2002/0002052)  Regarding independent claim 1, McHenry (US Pub. No. 2002/0002052) teaches McHenry describes a method that uses large margins to ensure minimal interference because of the large uncertainties in propagation estimates (paragraph 0011). McHenry also describes that the transmit power level is reduced by a certain value (10 dB-20 dB) to account for modeling, uncertainties (paragraphs 0072 and 0073). And
Hagerman (U.S. Pub. No. 2009/0258654) describes multi-user resource scheduling and distribution based on balancing the power resources used for different narrow beams in order to smooth interference levels over the whole cell area and to reduce interference fluctuations (paragraphs 0017 and 0039).
The above prior art of record, however, fail to disclose or render obvious: determining the acceptable transmission power based on an interference level or a noise level in the first communication service, and a path loss on a communication path of at least one secondary usage node that transmits a radio signal of the second communication service;  and if two or more second communication services exist in an area, distributing the transmission power among the two or more second communication services depending on a path loss between a secondary usage node of the second communication service and a first node of the first communication service, specified in the claim 11.

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        January 24, 2022